89 F.3d 841
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Diane LINDGREN, Appellee,v.WOODBURY COUNTY;  Appellant,Robert B. CARSON, Jr., Defendant.
No. 96-1255.
United States Court of Appeals, Eighth Circuit.
Submitted April 29, 1996.Filed May 7, 1996.

Appeal from the United States District Court for the Northern District of Iowa.
Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Woodbury County appeals the district court's1 award of trial-level attorney's fees to Diane Lindgren in her action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.   Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.   Accordingly, we affirm.   See 8th Cir.  R. 47B. We note that any request for appellate-level attorneys' fees must be made in a separate motion within fourteen days after entry of this court's judgment.   See 8th Cir.  R. 47C(a).



1
 The Honorable Donald E. O'Brien, United States District Judge for the Northern District of Iowa